   Case: 3:17-cr-00026-RAM-RM Document #: 506 Filed: 11/13/20 Page 1 of 1




                         DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                    Plaintiff,                 )
                                               )
                    v.                         )      Case No. 3:17-cr-0026
                                               )
RON DELANO KUNTZ, KEAON WILSON,                )
and SHAWN MCINTOSH,                            )
                                               )
                    Defendants.                )
                                               )

                                     ERRATA ORDER

      COMES NOW the Court and issues this Order to correct the following scrivener’s

errors in the Memorandum Opinion, dated November 5, 2020, ECF No. 504.

              On page 4, in Section II, Legal Standard, line four, delete the following:
      “United States v. Davis, 397 F.3d 173, 181 (3d Cir. 2005) (affirming that a
      district court may order a new trial “’only if it believes that . . . an innocent
      person has been convicted.’” (quoting United States v. Johnson, 302 F.3d 139,
      150 (3d Cir. 2002));” ;

            On page 4, in Section II, Legal Standard, line 9, delete “;” after “marks
      omitted);” and replace with a “.”;

              The resulting sentence reads: “See United States v. Ortiz, 182 F. Supp. 2d
      443, 446 (E.D. Pa. 2000) (“Whether to grant a Rule 33 motion lies within the
      district court’s sound discretion.”) (citation and quotation marks omitted).”

      It is further ORDERED that a copy of this Order be served on all counsel of record.



Dated: November 13, 2020                                  /s/ Robert A. Molloy

                                                          ROBERT A. MOLLOY
                                                          District Judge
